DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricard (US Pub. 2021/0112277).
Regarding claim 1, Ricard discloses a method for processing three-dimensional data for a point cloud, the method comprising: identifying a plurality of points constituting the point cloud (Paragraph [0176]: Points reconstructed from decoded D0 values and decoded EDD codes constitute the reconstructed point cloud (geometry only). If there are more than two reconstructed points along one projection line, the reconstructed points between the two points with minimum and maximum reconstructed depth values are called in-between reconstructed points); and generating a projection image by projecting the plurality of identified points to a projection plane (Paragraphs [0161]-[0165]: along all projection lines with at least one point, for each position between depth D0 and depth D1, using one bit to indicate whether or not this position is occupied, concatenating all said bits along one projection line to form a codeword, called as Enhanced-Delta-Depth (EDD) code hereafter, packing EDD codes of a point cloud frame into one or more images which will be further coded by mature video codecs such as HEVC), wherein a number of bits representing a projection point corresponding to at least one point among the plurality of points projected to the projection image is determined based on at least one of a distance between a first point and a second point among the plurality of points, and a number of in-between points positioned between the first point and the second point (Fig. 9; Fig. 10; Paragraphs [0168]-[0171]: takes the bits representing the position near depth D0 as the higher bits of the resultant codeword, and the bits representing the position near depth D1 as the lower bits of the resultant codeword, as shown in the right part of FIG. 9…Another embodiment takes the bits representing the position near depth D1 as the higher bits of the resultant codeword, and the bits representing the position near depth D0 as the lower bits of the resultant codeword, as shown in the left part of FIG. 9. The examples on the top of FIG. 8 are constructed using this embodiment shown in the left part of FIG. 9….FIG. 10 shows the encoder 2 modified in accordance with the teachings of the present disclosure. More particularly, the blocks of depth path creation 10, depth image(s) generation 14, point cloud geometry reconstruction 24 and 3D color transfer 26 of the encoder 2 are modified according to embodiments of the present disclosure…In the depth patch creation block 10, represented on FIG. 2, the depth patch generation block 106 is modified. Instead of just recording D0 and D1 along each projection line, the points between D0 and (D0+surfaceThickness) are recorded by an EDD code. The two depth patches of each connected-component record D0 and EDD codes), wherein the first point is a point closest to the projection plane among at least one point on a normal line to the projection plane (Paragraph [0050]: order to better handle the case of multiple points along the same projection line, where a projection line comprises the points with two same coordinates among three coordinates (X, Y, Z). For example, a projection line could consist of all points with the same (X, Y) coordinates, two depth patches are generated for each connected component, recording depth values D0 and D1, corresponding to the minimum and maximum depth values of the corresponding pixel and satisfying D1-D0<=SurfaceThickness, where SurfaceThickness is the maximum surface thickness, for example equal to 4; Paragraphs [0124]-[0126]: the present disclosure provides a method comprising orthogonally projecting at least one point of a point cloud along projection lines; and for at least two points of a same projection line, signaling in a bitstream whether a position of said projection line between a nearer and a farther points of said projection line is occupied or not…the present disclosure improves the compression performance of a depth and texture projection based point cloud codec by signaling in a bitstream whether a position of a projection line between a nearer and a farther points of said projection line is occupied or not…also provides a method comprising reconstructing two points of a point cloud by orthogonally de-projecting a nearer and a farther point of a same projection line; and reconstructing a point of the point cloud by orthogonally de-projecting a point of said projection line when an information indicates that the position of said point is occupied), and wherein the second point is a point farthest from the projection plane within a threshold distance from the first point among the at least one point on the normal line (Paragraphs [0044]-[0050]: For each point in the concerned connected component, there exists at least one point in the same connected component whose distance to the current point is less than a predefined threshold, for example equal to 1… to better handle the case of multiple points along the same projection line, where a projection line comprises the points with two same coordinates among three coordinates (X, Y, Z). For example, a projection line could consist of all points with the same (X, Y) coordinates, two depth patches are generated for each connected component, recording depth values D0 and D1, corresponding to the minimum and maximum depth values of the corresponding pixel and satisfying D1-D0<=SurfaceThickness, where SurfaceThickness is the maximum surface thickness, for example equal to 4
Regarding claim 2, Ricard discloses the method of claim 1, wherein if the first point and the second point are equal to each other or if the first point and the second point are apart from each other by a minimum unit, the number of bits is determined to be 0 (Fig. 8; Fig. 9; Paragraph [0085]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line; Paragraph [0120]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line).
Regarding claim 5, Ricard discloses the method of claim 1, wherein if the first point and the second point are apart from each other by two times a minimum unit, and the number of in-between points is one, the number of bits is determined to be 0 (Fig. 8; Fig. 9; Paragraph [0085]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line; Paragraph [0120]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line
Regarding claim 6, Ricard discloses the method of claim 1, further comprising determining that the number of bits is 0 if the number of in-between points is 0 (Fig. 8; Fig. 9; Paragraph [0085]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line; Paragraph [0120]: the encoder 2 generates two depth images for each point cloud frame (i.e., in the case of a dynamic point cloud, a point cloud in a sequence of point clouds), where a first depth image DepthImg0 stores the depth D0 values and a second depth image DepthImg1 stores the values of delta_depth=depth D1-depth D1. It shall be noted that depth D1 is set to be equal to depth D0 when there is only one point along the projection line).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which are disclosed by Ricard, Paragraph [0127]-[0130]: encoder/decoder are advantageously implemented by one or more processors…the present invention can be implemented in software, the present invention can be embodied as computer readable code for provision to a programmable apparatus on any suitable carrier medium. A carrier medium may comprise a storage medium such as a floppy disk, a CD-ROM, a hard disk drive, a magnetic tape device or a solid state memory device and the like…disclosure thus provides a computer-readable program comprising computer-executable instructions to enable a computer to perform the encoding/decoding method of the invention); thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricard, in view of Mammou et al. (US Pub. 2019/0313110), hereinafter Mammou.
Regarding claim 3, Ricard discloses the method of claim 1.
	Ricard does not explicitly disclose wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, the number of bits is determined to be n-1. 
	However, Mammou teaches point cloud compression (Abstract), further comprising wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, the number of bits is determined to be n-1 (Paragraphs [0112]-[0117]: a segmentation process comprises: [0113] Letting point cloud PC be the input point cloud to be partitioned into patches and [P(0), P(1) . . . , P(N-1)] be the positions of points of point cloud PC. [0114] In some embodiments, a fixed set D=[D(0), D(1), . . . , D(K-1)] of K 3D orientations is pre-defined. For instance, D may be chosen as follows D=[(1.0, 0.0, 0.0), (0.0, 1.0, 0.0), (0.0, 0.0, 1.0), (-1.0, 0.0, 0.0), (0.0, -1.0, 0.0), (0.0, 0.0, -1.0)] [0115] In some embodiments, the normal vector to the surface at every point P(i) is estimated. Any suitable algorithm may be used to determine the normal vector to the surface. For instance, a technique could include fetching the set H of the "N" nearest points of P(i), and fitting a plane Π(i) to H(i) by using principal component analysis techniques. The normal to P(i) may be estimated by taking the normal ∇(i) to H(i). Note that "N" may be a user-defined parameter or may be found by applying an optimization procedure. "N" may also be fixed or adaptive). Mammou teaches that this will allow for compression of point clouds without a significant loss of shape information (Paragraphs [0109]-[0111]). Mammou and Ricard are also in the same field of endeavor, namely point cloud compression (Mammou: Abstract; Ricard: Paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricard with the features wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, the number of bits is determined to be n-1 as taught by Mammou so as to allow for compression of point clouds without a significant loss of shape information as presented by Mammou.
Regarding claim 4, Ricard discloses the method of claim 1, further comprising: determining the number of bits representing the second point according to the distance between the first point and the second point (Fig. 8; Fig. 9; Paragraphs [0124]-[0126]: the present disclosure provides a method comprising orthogonally projecting at least one point of a point cloud along projection lines; and for at least two points of a same projection line, signaling in a bitstream whether a position of said projection line between a nearer and a farther points of said projection line is occupied or not…the present disclosure improves the compression performance of a depth and texture projection based point cloud codec by signaling in a bitstream whether a position of a projection line between a nearer and a farther points of said projection line is occupied or not…also provides a method comprising reconstructing two points of a point cloud by orthogonally de-projecting a nearer and a farther point of a same projection line; and reconstructing a point of the point cloud by orthogonally de-projecting a point of said projection line when an information indicates that the position of said point is occupied; Paragraphs [0168]-[0171]: takes the bits representing the position near depth D0 as the higher bits of the resultant codeword, and the bits representing the position near depth D1 as the lower bits of the resultant codeword, as shown in the right part of FIG. 9…Another embodiment takes the bits representing the position near depth D1 as the higher bits of the resultant codeword, and the bits representing the position near depth D0 as the lower bits of the resultant codeword, as shown in the left part of FIG. 9. The examples on the top of FIG. 8 are constructed using this embodiment shown in the left part of FIG. 9….FIG. 10 shows the encoder 2 modified in accordance with the teachings of the present disclosure. More particularly, the blocks of depth path creation 10, depth image(s) generation 14, point cloud geometry reconstruction 24 and 3D color transfer 26 of the encoder 2 are modified according to embodiments of the present disclosure…In the depth patch creation block 10, represented on FIG. 2, the depth patch generation block 106 is modified. Instead of just recording D0 and D1 along each projection line, the points between D0 and (D0+surfaceThickness) are recorded by an EDD code. The two depth patches of each connected-component record D0 and EDD codes); if the first point and the second point are equal to each other or if the first point and the second point are apart from each other by a minimum unit, determining that the number of bits representing the second point is 1 (Paragraphs [0162]-[0169]: along all projection lines with at least one point, for each position between depth D0 and depth D1, using one bit to indicate whether or not this position is occupied).
	Ricard does not explicitly disclose if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, determining that the number of bits representing the second point is a minimum value necessary for storing a binary number of n. 
	However, Mammou teaches point cloud compression (Abstract), further comprising wherein if the first point and the second point are apart from each other by n times a minimum  a segmentation process comprises: [0113] Letting point cloud PC be the input point cloud to be partitioned into patches and [P(0), P(1) . . . , P(N-1)] be the positions of points of point cloud PC. [0114] In some embodiments, a fixed set D=[D(0), D(1), . . . , D(K-1)] of K 3D orientations is pre-defined. For instance, D may be chosen as follows D=[(1.0, 0.0, 0.0), (0.0, 1.0, 0.0), (0.0, 0.0, 1.0), (-1.0, 0.0, 0.0), (0.0, -1.0, 0.0), (0.0, 0.0, -1.0)] [0115] In some embodiments, the normal vector to the surface at every point P(i) is estimated. Any suitable algorithm may be used to determine the normal vector to the surface. For instance, a technique could include fetching the set H of the "N" nearest points of P(i), and fitting a plane Π(i) to H(i) by using principal component analysis techniques. The normal to P(i) may be estimated by taking the normal ∇(i) to H(i). Note that "N" may be a user-defined parameter or may be found by applying an optimization procedure. "N" may also be fixed or adaptive; Paragraphs [0189]-[0194]: an occupancy map may be encoded in a hierarchical mode. Such a process may comprise: 1. A binary information for each B1×B2 pixel block (e.g., a rectangle that covers the entire image frame, or smaller blocks of different sizes such as 64×64, 64×32, 32×32 block, etc.) being encoded indicating whether the block is empty (e.g., has only padded pixels) or non-empty (e.g., has non-padded pixels). 2. If the block is non-empty, then a second binary information may be encoded to indicate whether the block is full (e.g., all the pixels are non-padded) or not. 3. The non-empty and non-full blocks may then be refined by considering their (B1/2) × (B2/2) sub-blocks. 4. The steps 1-3 may be repeated until the size of the block reaches a certain block size B3×B4 (e.g., of size 4×4). At this level only the empty/non-empty information may be encoded. 5. An entropy-based codec may be used to encode the binary information in steps 1 and 2. For instance, context adaptive binary arithmetic encoders may be used). Mammou teaches that this will allow for compression of point clouds without a significant loss of shape information (Paragraphs [0109]-[0111]). Mammou and Ricard are also in the same field 
Regarding claim 7, Ricard discloses the method of claim 1.
	Ricard does not explicitly disclose wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, and the number of in-between points is one or more, the number of bits is determined to be n-1. 
	However, Mammou teaches point cloud compression (Abstract), further comprising wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, and the number of in-between points is one or more, the number of bits is determined to be n-1 (Paragraphs [0112]-[0117]: a segmentation process comprises: [0113] Letting point cloud PC be the input point cloud to be partitioned into patches and [P(0), P(1) . . . , P(N-1)] be the positions of points of point cloud PC. [0114] In some embodiments, a fixed set D=[D(0), D(1), . . . , D(K-1)] of K 3D orientations is pre-defined. For instance, D may be chosen as follows D=[(1.0, 0.0, 0.0), (0.0, 1.0, 0.0), (0.0, 0.0, 1.0), (-1.0, 0.0, 0.0), (0.0, -1.0, 0.0), (0.0, 0.0, -1.0)] [0115] In some embodiments, the normal vector to the surface at every point P(i) is estimated. Any suitable algorithm may be used to determine the normal vector to the surface. For instance, a technique could include fetching the set H of the "N" nearest points of P(i), and fitting a plane Π(i) to H(i) by using principal component analysis techniques. The normal to P(i) may be estimated by taking the normal ∇(i) to H(i). Note that "N" may be a user-defined parameter or may be found by applying an optimization procedure. "N" may also be fixed or adaptive). Mammou teaches that this will allow for compression of point clouds without a significant loss of shape information (Paragraphs [0109]-[0111]). Mammou and Ricard are also in the same field of endeavor, namely point cloud compression (Mammou: Abstract; Ricard: Paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricard with the features wherein if the first point and the second point are apart from each other by n times a minimum unit, where n is an integer larger than 1, and the number of in-between points is one or more, the number of bits is determined to be n-1 as taught by Mammou so as to allow for compression of point clouds without a significant loss of shape information as presented by Mammou.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613